Nationwide Life and Annuity Insurance Company: ·Nationwide VL Separate Account - D Prospectus supplement dated October 1, 2009 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment options under your policy.Effective October 30, 2009, this underlying mutual fund changed its name as indicated below: Old Name New Name Legg Mason Partners Variable Equity Trust: Legg Mason Partners Variable Investors Portfolio – Class I Legg Mason Partners Variable Equity Trust: Legg Mason ClearBridge Variable Investors Portfolio Class I For further information or forms, please contact Nationwide at: Nationwide Life Insurance Company One Nationwide Plaza, RR1-04-F4
